              Case 2:21-cv-01265-APG-NJK Document 6 Filed 09/07/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Rene Alfaro,                                             Case No.: 2:21-cv-01265-APG-NJK

 4             Petitioner,                                       Order Dismissing Action

 5 v.                                                                   [ECF No. 3]

 6 Calvin Johnson,

 7             Respondent.

 8            This is a habeas corpus action under 28 U.S.C. § 2254. I directed petitioner Rene Alfaro

 9 to either file an application to proceed in forma pauperis or to pay the filing fee of $5.00.1 Alfaro

10 has done neither within the allotted time. Consequently, I will dismiss the action.

11            Alfaro has filed two motions for appointment of counsel,2 which I will deny because I am

12 dismissing the action.

13            Reasonable jurists would not find my determination to be debatable or wrong, and I will

14 not issue a certificate of appealability.

15            IT THEREFORE IS ORDERED that the motions for appointment of counsel (ECF No. 4,

16 ECF No. 5) are DENIED.

17            IT FURTHER IS ORDERED that this action is DISMISSED for petitioner's failure to

18 comply with the order (ECF No. 3) of the court. The clerk of the court is directed to enter

19 judgment accordingly and to close this action.

20            IT FURTHER IS ORDERED that a certificate of appealability will not issue.

21

22

23   1
         ECF No. 3.
     2
         ECF No. 4, ECF No. 5.
           Case 2:21-cv-01265-APG-NJK Document 6 Filed 09/07/21 Page 2 of 2




 1         IT FURTHER IS ORDERED that that the clerk add Aaron Ford, Attorney General for

 2 the State of Nevada, as counsel for respondents.

 3         IT FURTHER IS ORDERED that the clerk provide copies of this order and all prior

 4 filings to the Attorney General in a manner consistent with the clerk's current practice, such as

 5 regeneration of notices of electronic filing. No response by the Attorney General is necessary.

 6          DATED this 7th day of September, 2021.

 7

 8
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
